PER CURIAM.
This case is brought to us as an appeal from a non-final order. We accept jurisdiction by certiorari. Rule 9.040(c), Fla.R. App.P. The order of the trial court assessing a fine, through denominated court costs and requiring payment “into the general fund of Citrus County,” is quashed. The order assessing attorney’s fees or, alternatively, the striking of pleadings and default, is quashed. See Masons Concrete of Crystal River, Inc. v. Corbin Well Pump & Supply, Inc., 364 So.2d 824 (Fla. 2d DCA 1978); Hart v. Weaver, 364 So.2d 524 (Fla. 2d DCA 1978); Travelers Insurance Company v. Rodriguez, 357 So.2d 464 (Fla. 2d DCA 1978).
This cause is remanded to the trial court for further proceedings.
ORDERS QUASHED.
ORFINGER, C.J., and DAUKSCH and SHARP, JJ., concur.